﻿

Mr. President, allow me to congratulate Your Excellency on your election. Your experience assures us that you will lead our work along a firm and constructive path. I extend my congratulations to your illustrious predecessor.
May I once again express the appreciation of Brazil for the Secretary-General Mr. Perez de Cuellar. At the outset of this statement I wish to pay a tribute to and express my respect for the people of Colombia and for President Virgilio Barco for giving the world an example of civic courage and patient heroism, governing as he is a region fraught with turmoil, where lawlessness and fanaticism combine to destroy the country in the hallucinating anti-life of drugs.
In 1985, soon after taking office, I stood at this podium. Brazil was then emerging from a long night. It was recovering from tragedy and facing great uncertainties. On the international scene discord prevailed. Four years later I see a different political landscape: conflicts have been reduced and dialogue resumed. There is hope. The war between Iran and Iraq has come to an end. Foreign troops have withdrawn from Afghanistan. Positive developments have taken Place in Central America and southern Africa. Namibia is well on the way to independence. There are genuine prospects for internal reconciliation and understanding in Angola. Direct contact has been resumed between Argentina and the United Kingdom. The interests of peace, security and development have been reinforced in the South Atlantic. The two super-Powers have come to agreement on the actual reduction of nuclear arsenals.
But we are still far from a world free from anguish, tension and fear. There still remain problems clamouring for solution. In the Middle East the fury of fanaticism continues to claim the lives of innocent peoples and to tear asunder States such as Lebanon, which was once exemplary for its balance between different religious groups, m South Africa the apartheid regime still persists, an affront to the conscience of civilized peoples, in certain areas, to a greater or lesser degree, human rights are being disregarded. In East Timor appeals go unheeded.

But the spirit of peace has made progress as the supreme value of coexistence among nations. Other great values of modern man - democracy and human rights - have gained strength. As we look back over these last four years there is one thing of which we can be certain: degradation is moving ahead in the
contemporary world. The establishment or re-establishment of free institutions is a universal aspiration.
The march is on to reinstate or establish democratic freedoms. From my own Painful  experience I bear witness to the struggle in the transition to It has the significance of life and a bitter fight, mitigated by the fascination of Playing , part in great changes. My term of office will soon come to an end. What can offer as an end result is to have achieved in five years 50 years of progress towards democracy. We are enjoying a period of unprecedented freedom. Our institutions have been restored and a State based on the rule of law has been established. We have built a truly democratic society, with a high degree of organization and participation, in an open system which enables the people to express their will. We are the third largest democracy in the world, with 82 million voters. We held elections in 1985 and 1986. In 1987 we convened a National Constituent Assembly. We drafted a new Constitution. We held elections in 1988, and on 15 November this year we will elect my successor. All this is taking place in a peaceful and orderly climate, always harmonizing the exuberance of aspirations that have at last been freed. We have had to contend with 10,000 strikes, they were settled in a spirit of conciliation. We have been operating within an economic crisis. 

It is not only through Brazil that the winds of freedom have swept. In South America, that vast new world, there will not be a single country which is not under democratic rule by the end of the year. authoritarianism has been definitely discredited.  
The greatest wave of democratisation the world has known since the end of the war has swept through Latin America. A burning question, however haunts the conscience of our people: will the democratic values that we built be capable of dealing with the problems of suffering, misery, poverty, inequality, exploitation and violence that are part of our daily lives? Are the democracies of the wealthy countries joining us in solidarity with our cause, or are they concerned only with their own well-being, relegating us to marginal existence? 
I am convinced that democracy is the road to follow. It was the banner that led our people to sweep away authoritarian regimes, strongmen, tyrants and dictators. But it did not do so merely to replace them with hunger, disease, backwardness, foreign debt, recession and unemployment. 
Latin America shows signs of negative growth. It is not that we have grown less than other countries: it is simply that we have moved backwards. Suffice it to say that in 1988 the region's gross domestic product was at the same level as in 1978. The net transfer of resources abroad in 1988 amounted to $29 billion. Brazil alone, in the past five years, transferred approximately $56 billion abroad. This is Marshall plan in reverse. 
The greatest wave of degradation the world has seen since the end of the second world war has swept through Latin America. A burning question. however, haunts the conscience of our peoples, are the democratic values that we have built be capable of dealing with the problems of suffering, misery, poverty, inequality, and violence that are part of our everyday life. Are the democracies the wealthy countries coming in solidarity with us or are they concerned only about their well-being relegating us to a marginal existence?
I am convinced that democracy is the road to follow. It is the banner through which our peoples to sweep away authoritarian regimes, strongmen, tyrants and dictators, ant it did not do so merely to replace them with hunger, disease.
backwardness, foreign debt, recession and unemployment. Latin America shows signs of negative growth, it means that it has grown less than other continents and that we simply we have moved backwards.
The 1980s have seen a sustained expansion of the industrialized economies. It was to be expected that this expansion would stimulate economic growth in the developing countries. Nevertheless, the rise in international interest rates for reasons beyond our control, the drastic reduction in the prices of raw materials, commercial protectionism, the volatility of exchange rates, the globalisation of financial markets, and the net capital outflows have been responsible for the frustration of that expectation.
The United Nations planned in its development strategy for the 1980s that the gap between the rich and the poor would be reduced. But what happened? The number of least developed countries increased from 30 to 42.
Once again I ask: if the democracy we have established throughout our continent fails to meet the legitimate aspirations of our societies, how can we prevent its values from being challenged? It will serve no purpose to invoke the imperfect realization of such values.
The greatest enemies of democracy on our continent have been low standards of living and inflation, which corrode our economies. Lacking in resources and oppressed by a perverse international economic situation, the leaders of Latin America have no means available to meet the most legitimate and fundamental
aspirations of their societies. Guerrilla movements are proliferating in several countries. Spontaneous manifestations of revolt are springing up. Violence is building up and pent-up forces of rebellion may at any time emerge and spread uncontrollably.
We are no longer dealing with ideological motivations. What is at stake in Latin America is no longer the dichotomy between the capitalist and the socialist systems. In Latin America, the persistence of poverty and the worn-out models of development make ideologies outdated. This climate does not seem to be inspired by any doctrines or fed by revolutionary designs. It is a rebellion growing out of  the lack of prospects and the frustration of the deprived and disenchanted masses. Its origins are lost in remote historical times. The choice today is not between militarism and populism, but between recession and growth.
A great many things are being said about the interdependence of today's world. For Latin America, however, interdependence has shown only its negative side, interdependence is invoked when we are confronted with the perpetuation of an international order that in reality relegates us to a dependency in which the Poorest are paradoxically coined to finance the richest and in which transfers of knowledge take place only on a horizontal plane. That is certainly not the kind of interdependence to which we aspire.

The European Common Market needed the shock of war in order to materialize. In our case, we are determined to take advantage of the shock of democracy in order to advance towards Bolivar's dream of long ago: the building of Latin American political brotherhood, Latin America, the victim of violent colonial greed, has become the most genuine melting-pot of races and cultures, extending on an unprecedented scale the miscegenation of ethnic groups and the blending of religions and customs. For Brazil, the fate of our neighbours is our own fate.
For us in Latin America and the Caribbean, the option for social progress is an ethical and economic imperative. We cannot continue to waste enormous Quantities of human talent because they are denied access to nourishment and education. According to the United Nations Children's Fund, there are in the world today 145 million abandoned minors between the ages of 12 and 16, and perhaps 100 million of that number live in the streets, tempted into larceny, prostitution, drugs and mugging.
Need we point out that these starving and unprotected adolescents in the third world are the present-day version of the poverty-stricken youth we encounter in the most biting pages of Dickens, Victor Hugo or Dostoevski?
There is an urgent need to create conditions through which the developing countries can return to their natural status as recipients of capital, reversing as quickly as possible the trend that has made them exporters of financial resources under the cruel burden of foreign debt.
The discipline and co-operation established by the international monetary and commercial institutions set up in the post-war period have given way to the dominance of the powerful countries' national autonomy in the formulation of their macroeconomic policies. Severe imbalances and asymmetries have developed. The impoverished situation of the developing economies have grown worse. Brazil, for example, is paying more to those institutions than it receives from them.
Another major problem is the trend towards an oligopoly of knowledge. Human knowledge is a cumulative process, anywhere, any time. Knowledge is universal. To restrain its potential for changing the well-being of the world, thereby restricting it to the domain of trade, of economic advantage, of cultural colonization, is to reduce mankind to material objectives that deny man himself. Science and technology, today or tomorrow, must be placed at the service of everyone, not only of a few nations.
Yet another disturbing development is the exploitation of the vulnerability imposed upon us by our foreign debt. The developing countries are being pressured to conform to a model of adjustment which is not often followed by the industrialized countries. Budgets are being balanced at enormous social cost and at the price of State bankruptcy, wages are being depressed below subsistence levels, scant attention is being paid to the legitimate aspirations of infant industries and to balance-of-payments requirements, the public sector has kindled even in those areas in which the need for action is greatest, such as education and health. No attention is being paid to the fact that the primary need of the debtor countries is to grow and that only through accelerated growth can they introduce the necessary economic reforms. fulfil their commitments and contribute, as they have in the past, to global progress.
There is an urgent need to understand that growth is impossible when about one third of domestic savings is exported to foreign countries every year. It will be impossible to make any adjust as long as we are required to solve an insoluble equation. It is time to recognize that up to now the remedy for the problem of foreign debt has contributed chiefly to the financial health of the creditors. For the debtors it has been a prescription for stagnation and impoverishment. I repeat: the time has come to adopt a strategy based on the assumption of renewed growth in the debtor countries. Such a strategy will require a sharp reduction in the stock of the debt and in the gross and net transfers of resources abroad, the only way to retain the savings necessary to finance development.
We view with deep concern the slow pace and the indifference with which this problem is being handled and the way its solution is being postponed.
There are two major questions to which we must also give our priority attentions environmental protection and the fight against drug traffic and drug abuse. These subjects wi11 figure more and more prominently on our global agenda.
The first question relates to the survival of mankind, to the death of life on this planet. The second relates to a life of death, to anti-life, to the destruction of the human person, chiefly in its purest form: youth.
In the question of the environment we have another dimension of the interdependence of nations. As inhabitants of the same small planet, we are all condemned to solidarity.
The environmental question in its planetary aspects - climate change, depletion of the ozone layer - cannot and must not be discussed from a narrow Perspective, as if it were a problem between North and South in which the less developed countries, by their irresponsible behaviour, were affecting the ecological balance of the world.
The truth is quite different. The industrialized countries bear the greatest responsibility for the pollution of the environment. The developing countries cannot accept as a basis for a new mode of international relations a concept of environmentally sustainable development which assigns to them only the task of ensuring the ecological balance of the planet, if this concept is to be valid, it will be essential to extend it to the industrialized countries so as to make it possible to determine whether the production and consumption patterns they follow can be sustained from the environmental point of view, it will be essential to establish close co-operation among all countries in efforts aimed at the research and development of new technologies that will be more efficient in the utilization of natural resources and will cause less pollution of the environment, moreover, firm commitments for the transfer of technology at cost will have to be established. The importance we attach to the problem of the environment and the Brazilian readiness to deal with it objectively and openly are clearly reflected in our readiness to host the United Nations conference on environment and development in 1992.
Brazil is more keenly aware than any other country of its exuberant, rich and extraordinary natural world, its forests, its fauna and flora. We will not give up our right to preserve this rich heritage. We preserved it in the past, when the large colonizing companies formed in the rich countries invaded the wild areas of Africa, Asia and America, brutally despoiling them. Brazil rejected them. It forbade them to enter. During the 1960s, the Hudson Institute conceived the idea of a vast lake which would flood Amazonia. Brazil rejected the idea. If the world today is able to turn its attention towards Amazonia, it is only because Brazilians were able to preserve it up to the present day and will continue to preserve it for the future. We are prepared, as we have always been, for cooperation. But we will never be prepared to accept restrictions upon our sovereignty.
With the programme known as "Our Nature", we have already been able in a single yea, to reduce the fire-clearing of forests by about 40 per cent, we have banned the export of timber, we have eliminated the incentives for projects which have proved to be predatory, and we have created the Institute of the Environment, in which dozens of organizations have joined in a broad project for ecological Protection. Approximately 8 million hectares of Brazilian territory are now subject to a regime of permanent conservation. Approximately 10 per cent of the national territory is reserved for the total indigenous population of 200,000. At the same time, Brazil is viewing with great concern the problem of drug trafficking and illicit drug production and consumption. We took an important step forward in 1988 with the adoption of the Vienna Convention. The constantly growing dimensions of the problem make it urgent for the United Nations General Assembly to turn its attention to the adoption of effective measures of cooperation.
Brazil will make every effort to contribute, along with the consumer, producer and transit countries, to the eradication once and for all of this serious threat to our societies, we are pursuing a vigorous preventive policy in this field. With our -Northern Basin" programme in the Amazon, we have been occupying and patrolling our extensive frontiers in order to help the local population and to prevent the entry of drug traffickers escaping from other countries. We are maintaining control over the trade in precursors. We are waging, unremittingly, a war on drugs. The picture I have painted leads us to contemplate the qualitative transformation of our world.
The ideological confrontation which has governed international events throughout this century is showing clear signs of abating. Irreconcilable opposition is being replaced by understanding. Ideologies are losing-their emotional content as the advances of science and technology disclose growing prospects for human well-being. It would be Utopian to imagine a world totally free from conflict, but I do not think it nonsensical to think of a rational world in which co-operation and understanding replace confrontation and dish money, a world in which it will finally be possible to build peace on the solid basis of a universal community of interests, a world in which the democratisation of international relations will lead to the overcoming of power politics.
The fundamental difference between the United Nations and its predecessor, the League of Nations, is precisely the awareness of the right to development. That is the ideal that constantly inspires the Economic and Social Council and the Organization as a whole. The League of Nations sought to establish international order, which was no small task, but the United Nations aspires to something more: it seeks also international justice.
Henry Adams declared that so-called practical politics consists in ignoring facts. I am afraid that comment is applicable to the mentality currently prevailing. We need the boldness to advance new concepts, the pioneering spirit to develop new approaches, the courage to carry out new institutional experiments. Let us hope that the decade of the 1990s and the United Nations will be able to think about the problems assailing mankind on the eve of the year 2000.
Our century has not grown old in vain. There are some who attempt to characterize it as an end of history. According to them, the world - and the rich world in particular - is destined to live through a long period of historical inertia made up of prosaic pleasures and mediocre satisfactions. The price of eliminating violence would apparently be cultural lethargy and the political laziness of an age without convulsions but also without ideals. That view amounts to a denial of human experience.  New countries such as our have the feeling of standing on the threshold of an age of great changes. The historical process is now in full bloom. We envisage a mankind free from antagonisms, threats and fear, opening up frontiers for a new kind of man who can achieve the goal of creation, conceived in the image of God. 
Two years ago, Brazil had the honour to be elected by this assembly, after almost two decades of absence, to membership of the Security Council. These have been for us two years of intensive participation in the Council's work. That experience prompts some reflections. If the United Nations, acting through the Security Council, is to be able to perform the prominent role expected of it in the field of international peace and security, some changes must be made in the structure and procedures of the Council itself. How can we solve important problems relating, for example, to the establishment and financing of peace-keeping operations without re-examining the very adequacy of the composition of the Council?
That is a problem that deserves to be examined not only from the traditional standpoint of establishing a proper relationship between the number of non-permanent members and the increase that has taken place in the number of states members of the UN, but also - and especially - in the light of the changes in power relationships that have taken place since the organisation was created. The time has come for changes. We would consider an additional category of permanent members that would not have the veto privilege. 
New circumstances on the intentional scene - in particular the easing of Political and ideological confrontation - unquestionably open up possibilities for  a more efficient utilization of the United Nations. But that must not mean a return, pure and simple, to an excessive predominance of the super-Powers over the Organization. The United Nations certainly cannot do without consensus between the super-Powers as the basis for effective action. In many cases, however, that consensus will not be enough. Contributions by other Member States may be necessary, and even indispensable, if the Organization is to be able to act effectively and responsibly as a truly international institution.
The time has come to make development and justice the foundations of world peace and stability. This Organization was created as the result of the struggle against totalitarianism, and represents the most advanced level of achievement in terms of democratic relations among States. We must therefore take advantage of the opportunities afforded by ideological demobilization in order to dedicate ourselves with renewed vigour to the great causes of international co-operation, we must dare. -Dare if you dare,- said the Portuguese poet Pernando Peszoa. I propose that the united Nations commit itself to a process of broad and total dialogue on the major problems of these closing years of the century in order that we may enter the twenty-first century with an awareness of the challenges that face us and of our potential. Prom disarmament to the environment, from the banning of chemical weapons to the transfer of technology, from democracy as an instrument of stability and development to civil rights and political freedoms, from economic reforms to international trade, from the regionalization of the world economy to the new faces of interdependence, from the conquest of outer space to the eradication of poverty, we are faced with challenges that invite discussion. We must go to the source of our problems, understand them in all their complexity, face their consequences without vacillation, take the necessary decisions and eliminate the factors of de-stabilization and inequality.
Let us act before it is too late, before sacrifices and frustrations crystallize into rebellion, before the satisfied people of the world in their complacency become insensitive to the just demands of those who have little or nothing, before room for negotiation is reduced by mutual fear and intransigent confrontation.
No country or group of countries, no matter how powerful, can claim to be in a position to solve the crisis alone, with an open mind, without mental reservations, resentments or ulterior motives, let us set to work, perhaps there will never again be a moment in history in which ideological demobilization will offer such favourable conditions. Let us be capable of transforming reality through the creative power of ideas. We call upon everyone, and especially the more powerful, to join in that task. It is not too late to salvage the dream of peace and justice dreamt by past generations.
At the opening of this forty-fourth session of the General Assembly, I wish to leave members with a message of optimism and determination, the same message which inspires Brazilians, who have taken a hand in their own destiny through the democracy they have succeeded in building.
It is Brazil's strength of belief that has enabled it to consolidate a new democracy in our America, triumphing over many challenges. It. is For the same reason that Brazilians express their views here, through the voice of their President, to dream the dream of peace and justice, exorcizing fear and raising altars to hope.
As a politician and an intellectual, I have never regarded poetry as an uninvited guest at the assembly's plenary meetings. It is with poetry that I take my leave, with the verses of Luiz de Camones, the universal poet of the Portuguese language: 
"After the storm, tempestuous and drear,
And shadow of night and shrieking winds that blow
Comes on the morning hour, serene and clear,
With hope of harbouring safely from the woe."
